Citation Nr: 0521775	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Hepatitis C infection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from April 1969 to May 1971.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan that, in part, 
granted the appellant's claim of entitlement to service 
connection for Hepatitis C and assigned a 20 percent 
evaluation for that disability, effective from March 6, 2003.

The appellant has appealed the initial rating that was 
assigned to the Hepatitis C disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issue is as set out on the title page.

The Board notes that the appellant, in a written statement 
submitted in November 2004, and during his February 2004 
personal hearing at the RO, raised the issues of entitlement 
to service connection for depression, cirrhosis of the liver, 
and liver cancer, each claimed as secondary to his service-
connected Hepatitis C.  These matters are referred to the RO 
for appropriate action.

The Board also notes that the appellant, during his February 
2004 personal hearing at the RO, withdrew a claim for an 
earlier effective date for the grant of service connection 
for Hepatitis C.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  Prior to April 2, 2004, the appellant's Hepatitis C 
disability was manifested by subjective complaints of fatigue 
and weight loss and by objective clinical findings of no 
hepatomegaly and a seven percent weight loss without any 
incapacitating episodes.

2.  Beginning April 2, 2004, there was clinical evidence of 
hepatomegaly and minor weight loss.

3.  The appellant's Hepatitis C disability has not been 
productive of substantial weight loss or other indication of 
malnutrition, or of incapacitating episodes having a total 
duration of at least six weeks, during a twelve-month period.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2004 the criteria for an initial rating 
in excess of 20 percent for the appellant's service-connected 
Hepatitis C infection were not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 
7354 (2004).

2.  Beginning April 2, 2004, the criteria for an evaluation 
of 40 percent, but not more, were met for the appellant's 
Hepatitis C infection.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA medical examination in May 2003; 
the examiner reviewed the claims file and medical records and 
noted that the appellant had been diagnosed with Hepatitis C 
infection in December 2001.  The appellant complained of 
chronic fatigue for the previous five years.  On physical 
examination, he weighed 186 pounds; the examiner described 
him as moderately nourished.  There was no 
hepatosplenomegaly.  

A written statement from a friend of the appellant, dated in 
September 2003, stated that the appellant's activities had 
significantly lessened and that his performance had 
deteriorated.  The friend also stated that the appellant had 
no energy for everyday activities.

The appellant underwent another VA medical examination in 
April 2004.  His viral load was noted to have increased from 
1,025,000 in April 2003 to 3,250,000 in April 2004.  His 
liver enzymes were described as slightly elevated.  He was 
able to attend to simple daily activities and his appetite 
was diminished.  The examiner described the appellant as 
moderately nourished; the appellant weighed 179 pounds.  The 
examiner did not feel any hepatosplenomegaly.  The examiner 
noted that the appellant was not on any treatment for 
hepatitis C and that, therefore, he might eventually manifest 
with chronic complications.

Review of the appellant's VA medical treatment records 
reveals that the appellant, according to a December 2001 VA 
outpatient clinic note, weighed 199 pounds.  The appellant 
had been diagnosed with Hepatitis C.  In March 2003, the 
appellant was noted to have lost ten pounds since beginning 
his drug regimen for treatment of Hepatitis C; he weighed 186 
pounds at that time.  On physical examination, there was no 
jaundice, scleral icterus or lymphadenopathy.  In April 2003, 
the appellant was informed that he was a non-responder to 
treatment and his drug regimen was discontinued.  Notes dated 
in June and September of 2003 indicate that the appellant did 
not have any hepatosplenomegaly.  However, a subsequent 
clinic note dated in April 2004 states that the appellant did 
have hepatosplenomegaly.  The appellant weighed 176 pounds on 
that day.

The appellant provided testimony at his February 2004 
personal hearing at the RO.  He said that he was not on any 
medication for the Hepatitis C infection.  The appellant 
stated that his fatigue had gotten worse since he was taken 
off of the hepatitis medication; he said that he had to take 
a couple of naps per day.  He also said that he had worked 
since June 2003 as a caretaker for the apartment building 
where he lived and that the job required minimal labor.  The 
appellant testified that he had continued to lose weight.

The appellant has been assigned a 20 percent disability 
rating for his Hepatitis C under Diagnostic Code 7354.  Under 
that Diagnostic Code, a 20 percent rating is warranted if the 
disease is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Under 38 C.F.R. § 38 C.F.R. § 4.112, the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individuals' baseline weight, 
sustained for three months or longer.  "Baseline weight" 
means the average weight for the two-year period preceding 
the onset of the disease.

Following a review of the evidence of record, the Board finds 
that there is no basis for an evaluation in excess of the 
initially assigned 20 percent for the appellant's Hepatitis C 
for the period between the date service connection was 
established (March 6, 2003) and April 2, 2004.  In reaching 
this conclusion, the Board notes that there is no medical 
evidence showing that the appellant had demonstrated clinical 
signs of minor weight loss and hepatosplenomegaly or 
incapacitating episodes having a total duration of at least 
four weeks during that time period.

The medical evidence of record does demonstrate that the 
appellant had complained of daily fatigue and malaise and 
that his weight had decreased from 199 pounds in December 
2001, to 186 pounds in September 2003, a decrease of seven 
percent.  Thus while at least two of the requirements for a 
40 percent rating have been met, they are not all met.  The 
Board notes that this case is distinguishable from the 
situation in Mauerhan v. Principi, 16 Vet. App. 436 (2002), 
where the United States Court of Appeals for Veterans Claims 
(Court) found that the use of the term "such as" in the 
rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Here, the criteria enumerated for the 40 percent 
rating are stated in the conjunctive, i.e. daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly.  Therefore, the Board notes that both fatigue 
and anorexia must be shown, or incapacitating episodes having 
a total duration of at least four weeks during the previous 
year.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use 
of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Likewise, the criteria for 
a higher rating require minor weight loss and hepatomegaly.  
Neither a ten percent weight loss nor hepatomegaly was 
clinically demonstrated between March 6, 2003 and April 1, 
2004.  Because the criteria required for a higher rating were 
not shown prior to April 2, 2004, namely fatigue, malaise and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least four weeks during the past twelve-month period, the 
Board finds that a rating in excess of 20 percent was not 
warranted prior to April 2, 2004.

However, the VA health care providers treating the appellant 
clinically documented hepatosplenomegaly on April 2, 2004.  
The appellant's weight at that time was 176 pounds; this 
represents a 12 percent loss of weight since the Hepatitis C 
infection was diagnosed in December 2001.  Thus, the 
appellant's clinical findings closely approximated the 
criteria for a 40 percent evaluation in that there is 
documentation of daily fatigue, malaise and anorexia 
manifested by a 12-percent weight loss and 
hepatosplenomegaly.

The Board has also considered whether an evaluation in excess 
of 40 percent is warranted.  In this case the symptomatology 
required for the assignment of a 60 percent evaluation has 
not been clinically documented.  The appellant has not 
suffered a substantial weight loss (greater than 20 percent) 
nor has he demonstrated any indication of malnutrition.  
Furthermore, the appellant has not suffered from 
incapacitating episodes having a total of at least six weeks 
duration during a 12-month period; there is no evidence of 
any incapacitating episodes.  Based upon the foregoing, the 
Board finds that the symptomatology associated with 
appellant's Hepatitis C infection does not warrant a rating 
in excess of the 40 percent evaluation assigned herein 
beginning April 2, 2004.  

Because this is an appeal from the initial rating for the 
liver disability at issue, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record did 
show varying levels of disability of the Hepatitis C 
infection beyond the level contemplated by the 20 percent 
assigned rating since March 2003, and therefore does support 
the assignment of a staged rating, namely 20 percent for the 
period from March 6, 2003 to April 2, 2004, and 40 percent 
thereafter.

Notwithstanding the above discussion, a rating in excess of 
those currently assigned for the Hepatitis C disability may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's Hepatitis C 
infection has presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  While the appellant's Hepatitis C 
infection has had an adverse effect on employment, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluations in this case 
are not inadequate for the time periods in question.  As 
discussed above, the diagnostic codes provide for higher 
ratings, but the required manifestations have not been shown.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  There is no evidence of 
record showing that the appellant has required any days of 
hospitalization for treatment of his Hepatitis C infection 
and there has been no indication of incapacitating episodes 
of the kind contemplated by regulation.  Moreover, there is 
no evidence of record that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating a rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his higher rating claim.  The 
January 2004 Statement of the Case (SOC) informed the 
appellant of what the evidence had to show to establish 
entitlement and what evidence VA still needed from him.  An 
August 2003 RO letter asked the appellant to identify all 
treatment sources and informed him as to what was required of 
him and what VA would do to assist him.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the June 2003 and September 
2003 rating decisions.  Although the required notice was not 
provided until after the RO adjudicated the appellant's 
rating connection claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations and VA medical treatment records have 
been associated with the claims file.  He provided testimony 
at a personal hearing conducted at the RO.  The appellant was 
provided with the text of 38 C.F.R. § 3.159 in the January 
2004 SOC.  The appellant did not provide any information to 
VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In November 2004, the appellant was informed that he could 
submit additional evidence to the Board; no more evidence was 
thereafter submitted.  The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002).


ORDER

An initial evaluation in excess of 20 percent for the 
appellant's Hepatitis C infection is denied prior to April 2, 
2004.

Beginning April 2, 2004, an evaluation of 40 percent is 
granted for Hepatitis C, subject to the law and regulations 
governing the award of monetary benefits. 



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


